Title: To George Washington from Brigadier General Casimir Pulaski, 6 June 1778
From: Pulaski, Casimir
To: Washington, George


                    
                        Sir,
                        June 6 1778
                    
                    The Duty of the Service keep me from present My Self to your Excellency my homage, I Send for this Purpose Mr De Segond he Will have the honour to tell you What of Want their Effect Will Depend from your Goodness & I Call upon them. I am With Respect Sir, your humble & obedient Servant
                    
                        C. Pulaski Genl
                    
                